DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 3, 4, 5, 7-12, 14, 15, and 17-22 under 35 U.S.C. 102(a)(2) and claims 2 and 13 under 35 U.S.C. 103 have been withdrawn in light of the Applicant’s arguments.
No claims have been amended.  Thus, claims 1-22 are presented for examination.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The most similar art of record, Stitt et al. [U.S. Patent Publication 2020/0120509], discloses antenna modules located in a vehicle (paragraph 0225 and figure 2, item 40), an access module connected to antennas to enable wireless communications (paragraph 0225 and figure 2, item 36), first and second RF circuits having switches which are used for controlling the operation of antennas thereby determining when the antenna circuits are active or inactive (figure 14, items 1406 and 1420 as well as paragraphs 0273-0276), a distance being estimated between the vehicle and a portable access device (paragraph 0024), and an access module controlling the access to a secured vehicle (paragraphs 0225 and 0226).  However, no art of record discloses the timing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 4, 5, 7-12, 14, 15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stitt et al. [U.S. Patent Publication 2020/0120509] in view of Baruco et al. [U.S. Patent Publication 2009/0309714]

a system comprising a first plurality of antenna circuits void of transceivers [antenna modules located in a vehicle (paragraph 0225 and figure 2, item 40)]
a first transceiver connected to the first multiplexer and configured to cycle through the first plurality of antenna circuits to facilitate determination of a location of a portable access device relative to a vehicle [an access module connected to antennas to enable wireless communications (paragraph 0225 and figure 2, item 36)]
the first transceiver is configured to allocate periods of time for each of the first plurality of antenna circuits [first and second RF circuits having switches which are used for controlling the operation of antennas thereby determining when the antenna circuits are active or inactive (figure 14, items 1406 and 1420 as well as paragraphs 0273-0276)]
during each period of time exchange radio frequency signals with the portable access device to obtain a range estimate of the portable access device relative to the vehicle, wherein the range estimates are estimates of distances between the first plurality of antenna circuits wherein the location is determined based on the at least one of the timing information, the received signal strength indicator information or the range estimates [a distance being estimated between the vehicle and a portable access device (paragraph 0024)]
a control module configured to, based on the determined location, provide at least one of access to the vehicle or control of a vehicle system [an access module controlling the access to a secured vehicle (paragraphs 0225 and 0226)]
However, Stitt et al. fails to disclose of a first multiplexer connected to the first plurality of antenna circuits.  In the field of vehicle electronic s systems, Baruco et al. teaches:
a first multiplexer connected to the first plurality of antenna circuits [a multiplexer connected to a plurality of antennas where the multiplexer selects an antenna to receive a wireless signal that it has received (paragraph 0034)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Stitt et al. and Baruco et al. to create a communications system for a vehicle where the vehicle is able to select a received wireless signal according to the antenna that has received the signal in order to aid in determining whether or not the sender of the received wireless signal should be granted access to the vehicle wherein the motivation to combine is to create a passive entry system for a vehicle (Stitt et al., paragraph 0002).

With regard to claim 3, Stitt et al. meets the limitation of:
the exchanged radio frequency signals are wireless personal area network signals at a frequency of 2.4GHz [mobile devices communicating using a frequency of 2.4GHz (paragraph 0240)]

With regard to claim 4, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 5, Stitt et al. meets the limitation of:
at least one of the first transceiver or the first multiplexer is implemented as part of the control module  [an access module connected to antennas to enable wireless communications (paragraph 0225 and figure 2, item 36)]



With regard to claim 8, please refer to the rejection for claim 1 as the citations meet the limitation of the present claim.

With regard to claim 9, Stitt et al. meets the limitation of:
the first transceiver is configured to determine the range estimates based on the timing information [the measurement of a data packet’s time of flight (paragraph 0024)]
With regard to claim 10, Stitt et al. meets the limitation of:
the first transceiver is configured to determine the range estimates based on the received signal strength indicator information [the determination of a fob’s location based upon a measured signal strength (paragraphs 0004, 0008, and 0022)]

With regard to claim 11, Stitt et al. meets the limitation of:
the first transceiver is configured to receive the range estimates from the portable access device [the determination of a fob’s location based upon a measured signal strength (paragraphs 0004, 0008, and 0022)]

With regard to claim 12, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.



	With regard to claim 15, please refer to the rejection for claim 1 as the citations meet the limitations of the present claim.

With regard to claim 17, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 18, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 19, please refer to the rejection for claim 7 as the citations meet the limitations of the present claim.

With regard to claim 20, please refer to the rejection for claim 9 as the citations meet the limitations of the present claim.

With regard to claim 21, please refer to the rejection for claim 10 as the citations meet the limitations of the present claim.

With regard to claim 22, please refer to the rejection for claim 11 as the citations meet the limitations of the present claim.
Claim 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stitt et al. [U.S. Patent Publication 2020/0120509] in view of Baruco et al. [U.S. Patent Publication 2009/0309714], and in further view of Golsch et al. [U.S. Patent Publication 2018/0099643]

With regard to claim 2, Stitt et al. fails to disclose of the exchanged radio frequency signals include ultra-wideband signals.  In the field of vehicle control systems, Golsch et al. teaches:
the exchanged radio frequency signals include ultra-wideband signals [ultra-wideband signals used in communications with ultra-wideband communications devices (paragraph 0007)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Stitt et al., Baruco et al. and Golsch et al. to create a vehicle control system wherein the system uses ultra-wideband signals to communicate with wireless communications devices in order to prevent the vehicle’s system from communicating with other nearby wireless devices where the motivation to combine is to create a passive entry system for a vehicle (Stitt et al., paragraph 0002).

	With regard to claim 13, please refer to the rejection for claim 2 as the citations meet the limitations of the present claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-15, and 17-22 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689